Case 1:19-cv-00276-PLM-RSK ECF No. 16-13, PageID.598 Filed 08/20/19 Page 1 of 5




                               Exhibit 12
           E-Mail from Beth Werking to David Werking of 7/9/16
  Case 1:19-cv-00276-PLM-RSK ECF No. 16-13, PageID.599 Filed 08/20/19 Page 2 of 5


  From:    David Werking omik2omik2@hotmail.com
Subject:   Fw: Your Amazon.com order has been attempted for delivery
   Date:   January 23, 2019 at 7:26 PM
     To:   Miles Greengard mgreengard@powersgreengard.com




       From: beth werking <bewerking@yahoo.com>
       Sent: Saturday, July 9, 2016 9:08 PM
       To: David Werking
       Subject: Re: Your Amazon.com order has been aLempted for delivery
       I was thinking you'd have your own space down there but you can have Marilyn's room. I'll bet the balcony would
       provide good light to paint by. I am not sure about the timetable for the garage demolition and re-build--that
       might be a hurdle if you are trying to paint but we can work that out, I'm sure.



       From: David Werking <omik2omik2@hotmail.com>
       To: beth werking <bewerking@yahoo.com>
       Sent: Saturday, July 9, 2016 5:34 PM
       Subject: Re: Your Amazon.com order has been attempted for delivery


       No.. don't put me downstairs. There's no natural light and I need to ﬁnish the painTng
       series I was doing to move on to oils.

       From: beth werking <bewerking@yahoo.com>
       Sent: Saturday, July 9, 2016 3:53:58 PM
       To: David Werking
       Subject: Re: Your Amazon.com order has been aLempted for delivery

       Texas is big. Very big. Grand Haven has good bus service at reasonable rates, like 75 cents, I think, and then
       you'll have Mom's wheels as well. I propose you come and make yourself comfy in the apartment downstairs and
       we'll look for an apartment for you. I am sure we can stock it with everything you'll need--there are some good
       second hand shops close by. Those are practical matters. Like you say, it is important to find out what the next
       chapters of your life hold. We want to help you in that discovery.




       From: David Werking <omik2omik2@hotmail.com>
       To: beth werking <bewerking@yahoo.com>
       Sent: Saturday, July 9, 2016 1:15 PM
       Subject: Re: Your Amazon.com order has been attempted for delivery

       on second thought...yeah...texas isn't very walkable either. What I'm going to need to do is
       live with you guys for a liLle while to hemorrhage money. I will DEFINATELY be looking for
       work, but if work doesn't come, I need to be selling artwork/my stuﬀ. I cannot just give it
       away to salvaTon army like Dad suggested. I need to take a walkabout. I need to go to
       India/Thailand and scout out the area and see if it's really worth it. I also need a walkabout
       for my soul. I put everything into this marriage. I wonder: why life is so peLy. I wonder:
       who I am anymore and what I'm supposed to do with the rest of my Tme here. Dad doesn't
Case 1:19-cv-00276-PLM-RSK ECF No. 16-13, PageID.600 Filed 08/20/19 Page 3 of 5


   seem to want to help out with moving stuﬀ, so I will probably have to get movers. Could
   you drive me around so I can sell my stuﬀ/make money? Just back and forth between the
   post oﬃce and the storage. Yeah I do need storage.

   From: beth werking <bewerking@yahoo.com>
   Sent: Friday, July 8, 2016 10:41:23 PM
   To: David Werking
   Subject: Re: Your Amazon.com order has been aLempted for delivery

   Sure will. If you want to be close to the post office, it might mean moving close to downtown but then you aren't
   close to the grocery stores. Still, everything in this town is close--15 minutes by car or transit bus will get you
   there.




   From: David Werking <omik2omik2@hotmail.com>
   To: beth werking <bewerking@yahoo.com>
   Sent: Friday, July 8, 2016 2:44 PM
   Subject: Re: Your Amazon.com order has been attempted for delivery

   Requirements: A/C heaTng
                 bathtub
                 washer/dryer/refridgerator/stove
   Walking distance to post oﬃce and grocery store

   I'm looking at apartments in texas right now...might be nice to be close to the big state
   fair/magic mountain. I hear they also have a good art scene. Let me know if you ﬁnd
   something good though.

   From: beth werking <bewerking@yahoo.com>
   Sent: Friday, July 8, 2016 12:32:55 PM
   To: David Werking
   Subject: Re: Your Amazon.com order has been aLempted for delivery

   I think that eventually you will want to live cat free. There are apartments that are close by and I'll do my momma
   best to help you find one and get settled. I heard of one that is a one bedroom for $530 a month. I think you will
   want to look for yourself so I haven't done much yet on that front. My plan is to get a storage unit for our stuff
   while the garage is under construction and then we could turn it over to you if needed. Ah, I am so looking
   forward to having you so much closer.




   From: David Werking <omik2omik2@hotmail.com>
   To: beth werking <bewerking@yahoo.com>
   Sent: Friday, July 8, 2016 10:43 AM
   Subject: Re: Your Amazon.com order has been attempted for delivery

   I can always just get a cheap apartment to live in with my stuﬀ
Case 1:19-cv-00276-PLM-RSK ECF No. 16-13, PageID.601 Filed 08/20/19 Page 4 of 5

   I can always just get a cheap apartment to live in with my stuﬀ

   From: beth werking <bewerking@yahoo.com>
   Sent: Friday, July 8, 2016 9:40:39 AM
   To: David Werking
   Subject: Fw: Your Amazon.com order has been aLempted for delivery

   Did you ever get this?

   Just an update. I am trying to find a small storage unit for your things here. So far, no luck--but I will try again
   next Monday morning. There are several other places farther out but I would like to find one "close in", of course.
   We got a lot done on the house and garage in the last couple of weeks. Dad was supposed to leave yesterday,
   planning to go visit his mom and then head home. Instead, he had a kidney stone which he is still trying to pass. I
   am so glad that he wasn't on the road when this hit and also glad to have him here just a little longer!



   ----- Forwarded Message -----
   From: "order-update@amazon.com" <order-update@amazon.com>
   To: bewerking@yahoo.com
   Sent: Sunday, June 12, 2016 1:45 PM
   Subject: Your Amazon.com order has been attempted for delivery




                                                                                  Delivery Attempted

            Hello beth werking,
            We tried but were unable to deliver your package. We’ll try again on the
            next business day. We apologize for any inconvenience.


                We'll try again on the next business                     David Werking
                day.                                                     710 S MYRTLE AVE
                                                                         MONROVIA, CA, 91016-3423
                                                                         United States



                Order # 106-6620151-2196223




                                                                    City of Joy




            If you require further assistance, visit Customer Service.
            Track your order with the Amazon App.
Case 1:19-cv-00276-PLM-RSK ECF No. 16-13, PageID.602 Filed 08/20/19 Page 5 of 5



         We hope to see you again soon.
         Amazon.com

         Please note: This e-mail was sent from a notification-only address that cannot accept incoming e-mail. Please do
         not reply to this message.
